DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 	Applicant’s response filed January 29, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-2, 4-8, 10-15, 20-21 and 30-36 are currently pending.  Claims 10, 14, 15, 20, 35 and 36 are currently amended. Claims 3, 9, 16, 18-19, 22-29 and 37 are cancelled.  Claims 1-8, 10-13 and 21 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection Withdrawn
RE: Rejection of Claims 14-15, 18-20 and 30-37 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter:
Applicant has amended claim 14 to now require the hydrogel comprises thiolated hyaluronate.  As indicated in Griesser et al., (see PTO-892), thiolated hyaluronate is a very specific type of hyaluronate, wherein natural hyaluronate is chemically modified via thiolation, and such a modification imparts new properties which improve mucoadhesiveness, swelling capacity (absorbance of water), stability and biocompatibility.  Griesser further notes thiolation generates a more stable and effective drug delivery system (Abstract). Specifically regarding the improved properties, it is noted that thiolation provides greater resistance to degradation (3.3 Stability against Degradation, page 5 of 16).  Thus, the thiolated hyaluronate is clearly a particular type of hydrogel and has specific improved properties as compared to native hyaluronate.  Thus, the additional element regarding the thiolated hyaluronate hydrogel integrates the cellular composition into a practical application as a tissue scaffold that would have a prolonged durability that facilitates tissue regeneration.
Therefore the previous rejection of record is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejection Withdrawn
RE: Rejection of claims 35-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description:
Upon further consideration, in view of the amendments made to claims 14, 35 and 36, the rejection has been withdrawn:
Claim 14 now requires the cellular composition comprise a thiolated hyaluronate hydrogel, wherein the progenitor cells have been differentiated in the presence of retinoic acid, TGFβ3 and any one of BMP-2, BMP-4, MPB-6, BMP-7 and GDF5.  The steps of claim 14 are sufficient to achieve the structural properties of claims 35-36.  
	Regarding claim 37, Applicant has cancelled claim 37, therefore the rejection of claims 35-37 is withdrawn.



Rejection Withdrawn
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Rejection of claims 35 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claims 35 and 36 to remove the limitation directed to a cell culture, thus obviating the prvious rejection to claims 35 and 36. Therefore, the rejection is withdrawn.


Claim Rejections - 35 USC § 102 – Rejection Withdrawn
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

RE: Rejection of Claims 14, 18-20 and 30 under pre-AIA  35 U.S.C. 102(b) as being anticipated by West, as evidenced by Beier:



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim Rejections - 35 USC § 103 – Rejection Withdrawn
RE: Rejection of Claims 15-17 and 31-36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over West, as evidenced by Beier; and 
Rejection of claim 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over West, in view of Kawaguchi, as evidenced by Beier:
Due to the claim amendments the rejection under 35 U.S.C. 103(a) has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.

New ground of rejection, necessitated by Amendment
Claim 14-15, 17, 20 and 30-36  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over West et al., (WO 2011/009106, published January 20, 2011; IDS 3/28/2019) (“West”), in view of Hung et al., (Annals of Biomedical Engineering, Vol. 32, No. 1, January 2004, pages 35-49; see PTO-892) (“Hung”), and Frenkel et al., (J Bone Joint Surg [Br] 1997; 79-B: 831-6; see PTO-892) (“Frenkel”), as evidenced by Beier et al., (US 2009/0068656, previously cited) (“Beier”).
It is first noted that claim 14 recites:
“A cellular composition comprising a hydrogel and the in vitro differentiated progeny of a human clonal progenitor cell, wherein the human clonal progenitor cell is differentiated in the presence of retinoic acid, TGFβ-3 and any one of BMP-2, BMP-4, BMP-6, BMP-7 and GDF-5, wherein the progeny of the human clonal progenitor is an osteochondral cell, wherein the hydrogel comprises thiolated hyaluronate, and wherein said cellular composition forms one layer of a biologically active bilayer.”
Regarding the limitation directed at in vitro differentiation to produce the differentiated osteochondral cell, this limitation is a product-by-process limitation as the claim is a product claim and is defining the differentiated osteochondral cell by the manner in which it was produced, i.e. by in vitro differentiation.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  
Applicant’s specification at Example 4 discloses that culturing in the presence of retinoic acid results in increased expression of SFRP4 (secreted frizzled-related protein 4). Thus, it is considered that this product-by-process limitation results in an osteochondral cell having SFRP4 expression.  Beier et al., (US 2009/0068656, previously cited) evidences that SFRP4 (Sfrp4) is a chondrocyte-specific gene (gene expressed in the cartilage associated with a joint) (paragraph [0022]), and thus necessarily expressed by native chondrocytes. Applicant’s specification, FIGs. 22 and 23, disclose culturing in the presence of TGFβ3 and any one of BMP-2, BMP-4, MPB-6, 
Regarding claim 14, West is directed at methods and compositions for producing cartilage from embryonic progenitor cells lines that are capable of undergoing chondrogenesis (i.e. osteochondral cell).  West discloses a number of exemplary chondrogenic cell lines (i.e. chondrogenic cells) derived from primordial stem cells. The exemplary chondrogenic cell lines are robust, can expand for greater than 40 passages, and have site-specific purity (Abstract and page 2).  West identifies the exemplary cell lines at page 44, Biological Deposits, which includes cell line 4D20.8 (ATCC PTA-10231); cell line SM30 (ATCC PTA-10232); cell line E15 (ATCC PTA-10341); and cell line MEL2 (ATCC PTA-11150), each of which have increased expression of COL2A1 (see Figures 1 and 2).  West specifically teaches these cell lines are suitable for inclusion in the kit designed for chondrocyte differentiation and cartilage production (page 42) and West exemplifies the human chondrogenic cell lines 4D20.8, E15 and SM30 in combination with the RGD-alginate hydrogel for in vivo implantation, as shown in Figure 4, A and B.
West teaches the chondrogenic cells (i.e. osteochondral cells) may be encapsulated in the three-dimensional matrices, e.g., Hystem-CSS™ (PEGSSDA crosslinked Glycosil™, thiol-modified hyaluronan) hydrogel (i.e. thiolated hyaluronate hydrogel), by encapsulation of the chondrocyte progenitors (i.e. osteochondral cells) in the hydrogels, as described at pages 18-19.
West specifically teaches the following at pages 18-19:
1. Collect the chondrogenic cells in a 50-ml conical tube and centrifuge for 5 min at 145 g. Remove the supernatant and add the alginate polymer or RGD-modified alginate polymer 
2. Take one of the Transwell tissue culture insert trays and fill the well with 1 ml of calcium chloride solution. 
3. Using a Pipetteman, add 100 ul of the cell suspension to the tissue culture inserts. After all the inserts are filled, use sterile forceps to transfer the inserts into the wells containing calcium chloride solution. Incubate them at 37°C for 20 min in 5% CO2. 
4. Remove the constructs from the inserts using gentle prying motion with a thin, curved spatula. Place one construct in each well and incubate at 37°C at 5% CO2. 
	West further teaches, at page 19, preparing Hystem-CSS hydrogel, using PEGSSDA crosslinker, resuspending cells in Hystem + Gelin-S, adding PEGSSDA, allowing to react for 10 minutes and mixing again to ensure even distribution of cells.
Therefore, West exemplifies a cellular composition comprising a thiolated hyaluronate hydrogel in combination with osteochondral cells (i.e. cellular composition comprising a hydrogel and osteochondral cells), specifically 4D20.8, E15 and SM30, each of which have increased expression of COL2A1 (chondrocyte marker). West, at pages 29-30, discloses culturing the alginate-encapsulated progenitor cells (i.e. cell lines 4D20.8, SM30 and E15) in chondrogenic differentiation medium for 14 days.  The cells were then subjected to analysis of various differentiation markers, including cartilage marker COL2A1 (see Fig. 2A and page 47, 1st paragraph) and LECT1 (see Fig. 2B). The alginate-encapsulated cell lines 4D20.8, SM30 and E15 were all positive for COL2A1 and LECT1 (chondrocyte markers), thus indicating chondrogenesis and cartilage differentiation (i.e. osteochondral cell population).  Hence, West discloses a cell composition comprising a thiolated hyaluronate hydrogel and differentiated chondrocytes that are an osteochondral cell population. Beier evidences that SFRP4 (Sfrp4) is a chondrocyte-specific gene (gene expressed in the cartilage associated with a joint) (paragraph 
	Further regarding claim 14 and the limitation “wherein said cellular composition forms one layer of a biologically active bilayer”, although West teaches a variety of carriers (i.e. scaffolds) may be combined with the disclosed cartilage-producing cells, such as collagen type I and III bilayer scaffolds (page 16) or a cartilage patch for the repair of a cartilage defect, West does not further specify the cellular composition forms one layer of a biologically active bilayer, as recited in amended claim 14.  However, Hung is directed to tissue engineering of articular cartilage and teaches preparing engineered cartilage using a cellular composition that forms one layer of a biologically active bilayer, wherein the second layer is a bony substrate, since doing so facilitates integration upon implantation (Abstract; Osteochondral Constructs, pages 38-39; FIGURE 6).
	Likewise, Frenkel is directed to engineered cartilage using a collagen bilayer comprising seeded chondrocytes (Abstract). The layer in contact with the subchondral bone is a dense collagen layer that is impermeable to cells, which prevents ingrowth of unwanted fibroblasts, wherein the second layer is porous matrix optimized to support chondrocytes (third paragraph, right column, page 831 and RESULTS, second paragraph, left column, page 833).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a two-layered (bilayer) cartilage construct wherein the cellular component forms one layer of the biologically active bilayer.
	The person of ordinary skill in the art would have been motivated to modify the engineered composition of West to include a bilayer structure, wherein one layer 
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of West with Hung and Frenkel because each of these teachings are directed at tissue engineered cartilage.
	Regarding claims 15 and 17 and the limitations “wherein the hydrogel comprises gelatin” (claim 15) and “wherein the gelatin is thiolated” (claim 17), it is noted, as set forth above, West teaches, at page 19, preparing Hystem-CSS hydrogel, using PEGSSDA crosslinker, resuspending cells in Hystem + Gelin-S, adding PEGSSDA, reacting for 10 minutes and mixing again to ensure even distribution of cells. West teaches Gelin-S, is a thiol-modified gelatin, thus West’s teaching meets the limitations of claims 15 and 17.
	Regarding claim 20 and the limitation directed to the expressed genes as recited in claim 20, it is noted  West exemplifies a cellular composition comprising a thiolated hyaluronate hydrogel in combination with osteochondral cells (i.e. cellular composition comprising a hydrogel and osteochondral cells), specifically 4D20.8, E15 and SM30, each of which have increased expression of COL2A1 (chondrocyte marker). West, at pages 29-30, discloses culturing the alginate-encapsulated progenitor cells (i.e. cell lines 4D20.8, SM30 and E15) in chondrogenic differentiation medium for 14 days.  The cells were then subjected to analysis of various differentiation markers, including cartilage marker COL2A1 (see Fig. 2A and page 47, 1st paragraph) and LECT1 (see Fig. COL2A1 and LECT1 (chondrocyte markers), thus meeting the limitation of claim 20.
	Regarding claim 30, as set forth immediately above regarding claim 20, West teaches the hydrogel-encapsulated cell lines 4D20.8, SM30 and E15 were all positive for COL2A1, thus meeting the limitation of claim 30.
	Regarding claim 31, although West (pages 18-19) exemplifies a cellular composition comprising a thiolated hyaluronan hydrogel, in combination with the differentiated human osteochondral cell lines 4D20.8, E15 and SM30, West does not exemplify in one embodiment the composition wherein the osteochondral cell population is cryopreserved.  However, West at page 23 (Isolation and expansion of cloned cell lines) teaches the partially differentiated candidate cell cultures described above were plated for further differentiation and expansion in a variety of growth media and the expanded clones were assigned a unique ATCC identification number, photographed and cryopreserved in aliquots for later use.  Thus, West does render obvious cryopreservation of the osteochondral cell population.  That is, West teaches the limitation required by claim 31 and as this limitation is found in one reference it is held that cryopreservation of the osteochondral cell population, is within the scope of the teachings of West, and thus renders the invention of claim 31 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to cryopreserve the desired cell population so that the cell composition is available for future use.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by West.
Regarding claims 32-34, West, page 19-20, specifically teaches the hyaluronan-gelatin hydrogel Hystem-CSS™, as an exemplary hydrogel system which allows quick and gentle recovery of encapsulated cells.  HyStem-CSS™ uses a novel crosslinker, PEGSSDA (i.e. PEG is a diacrylate crosslinker), which allows for liquefaction of the HyStem-C hydrogel using only small amounts of reducing agent. The hydrogel is formed when the crosslinking agent, PEGSSDA is added to a mixture of Glycosil™ (thiol-modified hyaluronan) and Gelin-S™ (thiol-modified gelatin). Gelation occurs in about twenty minutes after all three components are mixed (page 19).   
	Thus, West does render obvious use of a crosslinked hydrogel comprising hyaluronan and gelatin, wherein the hyaluronate and gelatin are thiolated and the composition includes the crosslinker PEGSSDA, i.e. acrylate is PEG diacrylate, thus meeting the limitation of claims 32-34.
	Regarding claims 35 and 36, West teaches the hydrogel encapsulated chondrocytes progenitors (as disclosed at pages 18-19) are cultured for 14 days in chondrogenic culture medium (Alginate Bead Differentiation Protocol, pages 29-30) with feeding three days a week.  It is noted that West does not specifically disclose whether or not the cellular composition comprising the hydrogel in combination with osteochondral cells has the claimed modulus properties of claims 35 and 36.   However, it is noted that West (Example 9, page 57) discloses culturing the same chondrogenic cell lines as disclosed in the instant specification, e.g. 4D20.8 (page 17; page 24, lines 31-34 to page 25, lines 1-26; page 26, lines 1-19; page 61, lines 4-22; Fig. 9, paragraph [0027]) in an alginate hydrogel using chondrogenic medium (chondrogenic medium is supplemented with TGFβ-3 at 10ng/ml (see page 29, 1st full paragraph)). West discloses In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01

Response to Remarks
As to Applicant’s remarks regarding the rejection under 35 pre-AIA  35 USC 102(b), as discussed at Applicant’s remarks (pages 11-12), it is noted, as set forth above, due to the claim amendments the rejection under 35 U.S.C. 102(b) has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth above.


Applicants’ comments regarding the rejections under 35 pre-AIA  35 USC 103(a), have been fully considered as they relate to the new grounds of rejection, but they are not persuasive in view of the new ground of rejection set forth above which specifically addresses the newly amended limitation regarding the cellular composition forming one layer of a biologically active bilayer.
Applicant asserts that West does not disclose a cellular composition including osteochondral cells that are capable of differentiating into carriage, bone or tendon, and the other side of the construct includes components such as SFRP4 for inhibiting adhesions and fibrosis, as discussed at pages 12-13 of Applicant’s remarks.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., osteochondral cells that differentiate into cartilage, bone or tendon and the other side of the construct includes components such as SFRP4 for inhibiting adhesions and fibrosis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claim is allowed.  No claim is free of the prior art.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633